PER CURIAM.
In this jury tried action, plaintiff sought judgment in one count against Terry L. Moore and Dorinda A. Moore for $74,274.14 for advertising services. In another count, plaintiff sought the identical sum against Clean Rite Sewer & Drain Co. Inc. The jury found in favor of the Moores, but in favor of plaintiff and against Clean Rite and awarded plaintiff $74,274.14. Plaintiff appeals the denial of its motion for judgment notwithstanding the verdict against the Moores.
No error of law appears. An opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.-16(b).